Separate motions by defendant-appellant and by third-party defendants-appellants for leave to appeal to the Court of Appeals from an order of this court dated November 24, 1969. Motions granted. In our opinion, questions of law have arisen which ought to be reviewed. The following question of law is certified: Was the order of this court, dated November 24, 1969, properly made: The findings of fact have been affirmed. Christ, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur; Martuseello, J., not voting.